Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filled on 05/16/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 10 and 19 recite the newly added limitations:
receiving a panoramic image which provides a 360 degree view of an exterior of a vehicle, wherein the panoramic image comprises an image generated by combining information from a plurality of images of the exterior of the vehicle;
determining damage to the vehicle as depicted in the panoramic image of the exterior of the vehicle using, at least in part, the trained machine learning model.
Regarding panoramic images, the originally filled specification simply discloses:
[029] Although discussed herein primarily with respect to such a video, it should be understood that other images capturing a 360 degree view of a vehicle exterior or more may be employed in alternative embodiments. For example, in other embodiments, images may be taken at certain intervals as the user walks around the vehicle, a panoramic image may be taken as the user walks around the vehicle, etc.
[045] In alternative embodiments, the 360 degree view of the vehicle's exterior may be captured in other ways. For example, the customer may be prompted by the mobile application 527 to drive across a pavement along which fixed cameras are placed at different vantage points to capture a 360 degree view of the vehicle's exterior, and those cameras may be automatically triggered to capture images and/or videos that are then transmitted to the management application 420. As other examples, the customer may be prompted by the mobile application 527 to capture a panoramic image of the rental vehicle's exterior while walking around the rental vehicle, or the mobile application 527 may utilize a timer to automatically take pictures at predefined intervals as the customer walks around the rental vehicle, with the pictures being stitched together later by the management application 527.
[0049]  Figure 6 illustrates a method 600 for rental vehicle damage detection and reporting, according to an embodiment. As shown, the method 600 begins at step 610, where the management application 420 receives a video and/or images depicting a 360 degree view of a rental vehicle's exterior. As described, the video and/or images may be captured in a number of different ways. In one embodiment, a rental vehicle customer may use his or her handheld device to capture a video as the customer walks around the vehicle, and a mobile application running in the handheld device may automatically transmit the captured video to the management application 420. In alternative embodiments, other types of videos and/or images may be captured, such as a panoramic image or images captured by fixed cameras that are placed at different vantage points along a pavement that the rental vehicle drives across.
Although the originally filled specification does provide support for receiving a panoramic image of an exterior of a vehicle, it does not provide support for “receiving a panoramic image which provides a 360 degree view of an exterior of a vehicle, wherein the panoramic image comprises an image generated by combining information from a plurality of images of the exterior of the vehicle”, and determining damage to the vehicle as depicted in the panoramic image of the exterior of the vehicle using, at least in part, the trained machine learning model as claimed and determining damage to the vehicle based on such a combination of a plurality of pictures.
For this reason, the claim is rejected for containing new matter not disclosed in the originally filled specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims, 1, 10 and 19  recites the limitation "the panoramic image of the exterior of the vehicle".  There is insufficient antecedent basis for this limitation in the claim.  It appears that the term was introduced as “a panoramic image”, however it is unclear if the terms are the same or different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 10-13, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Knuffman (US Patent Publication 10,497,108) in view of Hauk (US Patent Publication 2015/0106212).
Regarding claims 1, 10, and 19 Knuffman discloses 
a computer-implemented method of detecting vehicle damage (abstract),
a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause a computer system to perform operations for detecting vehicle damage (col. 2 lines 60-64.); 
a system comprising:
a processor; and a memory configured to perform an operation for detecting vehicle damage (col. 2 lines 4-34), the operation comprising:
training a machine learning model to identify and classify vehicle damage, wherein the machine learning model is trained using, at least in part, one or more sets of images that each depicts a respective type of vehicle damage and a set of images that do not depict vehicle damage (col. 18 lines 1-67.); 
receiving a plurality of images which provides a 360 degree view of an exterior of a vehicle (Col 12. Lines 34-42 “In other aspects, the imaging unit 352 of the inspection device 350 may be a 360-degree camera, which may be utilized to capture a greater portion of the vehicle 124 and/or one or more other vehicles in each single image of one or more images captured by the inspection device 350. Still further, in other aspects, the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” Col. 13 lines 18-29 “T11e imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” Col16 lines 1- 12 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 250 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle (e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” and Col. 19 lines 54-65 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging tmit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc. ); and 
determining damage to the vehicle as depicted in the image of the exterior vehicle using, at least in part, the trained machine learning model (col. 18 lines 1-67 and col. 19 lines 31-65 “The method 700 may also include receiving, via a communication element ( e.g., the one or more network interfaces 360 and/or the one or more networks 370, and via wireless communication or data transmission over one or more radio frequency links or digital communication channels), one or more present images captured by an imaging unit (e.g., the imaging unit 352) of the inspection device 350 that is at least one of autonomously operated or remotely-controlled, each of the one or more present images being of at least a portion of the present vehicle 124 (block 704). Additionally or alternatively, the one or more present images may be received via a physical medium (e.g., a USB drive). The inspection device 350 may be, for example, a ground inspection device (e.g., the ground inspection device 350a) that is at least one of autonomously operated or remotely controlled. Alternatively, the inspection device 350 may be an airborne inspection device (e.g., the airborne inspection device 350b) that is at least one of autonomously operated or remotely-controlled. Further, multiple inspection devices 350 may be utilized to capture the one or more images, and the multiple inspection devices 350 may be a combination of ground and airborne inspection devices. The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging tmit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc. ).
Knuffman does not explicitly disclose:
a panoramic image, wherein the panoramic image comprises an image generated by combining information from a plurality of images of the exterior of the vehicle.
However Hauk, which is directed to inspecting goods by collecting images of such goods, further teaches:
a panoramic image, wherein the panoramic image comprises an image generated by combining information from a plurality of images of the exterior of the vehicle ([0042] The embodiment of FIG. 2 further illustrates the exterior interactive panoramic image 214, which is adapted for depicting a 360-degree view of the exterior of the item of interest. In one embodiment, exterior interactive panoramic image 214 displays a continuous image that is comprised of individual images that have been stitched together by computer-executable instructions executing on a processor in front-end information acquisition components 102 and/or server 104. In one embodiment, exterior interactive panoramic image 214 is capable of being manipulated by a user so as to view different parts of the image via scrolling, panning, and zooming. For example, a human interface device (e.g., a mouse) may be utilized to manipulate exterior interactive panoramic image 214 in order to spin the item of interest. In another embodiment, exterior interactive panoramic image 214 provides a user with the ability to view information about the entire exterior of the item of interest in a visual format. In an exemplary embodiment, rather than displaying a subjective statement from a seller that a vehicle has "minor damage on the front driver-side door," exterior interactive panoramic image 214 provides a way for a user to view the damage in an objective manner. ).
Therefore, it would have been obvious to one of ordinary skill in the art to use a panoramic image adapted for depicting a 360-degree view of the exterior of the vehicle since such modification is just a known substitution previously known in the art providing a well known benefit such as provide a way for a user to view the damage in an objective manner as disclosed by Hauk [042].
Regarding claims 2, 11, and 20 Knuffman further discloses: 
wherein the plurality of images comprises a plurality of discrete images or frames of a video captured using a handheld device as a user walked around the vehicle (Col. 6 line 64- Col. 7 line 17  in any suitable configuration (e.g., situated on top of the inspection device 350, hanging from the bottom of the inspection device 350, etc.) such that the inspection device 350 may capture one or more images of the vehicle 124. The imaging unit 352 may be for example, a still image or video camera device, a lidar (laser remote sensing) device, a radar device, a sonar device, a thermal imaging device, or some combination of the above (e.g., a video camera device additionally including lidar and thermal imaging capabilities). Accordingly, the imaging unit 352 may be configured to capture any one or more types of images (e.g., analog or digital photographs, thermal images, lidar scans, radar images, sonar images, etc.), and the images may include still photographs, video, or some combination of the two. Further, in one aspect, the imaging unit 352 may utilize specialty imaging equipment such as a specialty lens (e.g., a wide-angle "fisheye" lens), as will be discussed herein. ).
Regarding claim 3, 12 Knuffman further discloses:
wherein the plurality of images include images captured by cameras placed at distinct vantage points along a pavement across which the vehicle drove (Col 12. Lines 34-42 “In other aspects, the imaging unit 352 of the inspection device 350 may be a 360-degree camera, which may be utilized to capture a greater portion of the vehicle 124 and/or one or more other vehicles in each single image of one or more images captured by the inspection device 350. Still further, in other aspects, the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” Col. 13 lines 18-29 “T11e imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” Col16 lines 1- 12 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 250 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle (e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” and Col. 19 lines 54-65 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging tmit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.).
The Examiner notes the use of non-functional descriptive material in the claim, the source of the images received does not change or alter the system or method in any manner since the steps of receiving the images would be performed regardless the source.  Therefore, the limitation has little to no patentable weight.
Regarding claim 4, 13 Knuffman further discloses:
wherein the sets of images that each depicts a respective type of vehicle damage include image regions extracted from images depicting vehicles (col. 18 lines 1-67 and col. 19 lines 15-65 “The method 700 may include training one or more processing elements (e.g., the one or more processors 326) to identify at least one of vehicle damages or vehicle defects based upon the training images, the training images being images of, for each of the reference vehicles, at least a portion of the reference vehicle (block 702). The training images may be captured by a remotely-controlled and/or autonomously operating inspection device (e.g., the inspection device 350). Additionally or alternatively, the training images may be captured in another suitable manner. The training images may include still photographs, video, or some combination of the two. Further, the training images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. The method 700 may also include receiving, via a communication element ( e.g., the one or more network interfaces 360 and/or the one or more networks 370, and via wireless communication or data transmission over one or more radio frequency links or digital communication channels), one or more present images captured by an imaging unit (e.g., the imaging unit 352) of the inspection device 350 that is at least one of autonomously operated or remotely-controlled, each of the one or more present images being of at least a portion of the present vehicle 124 (block 704). Additionally or alternatively, the one or more present images may be received via a physical medium (e.g., a USB drive). The inspection device 350 may be, for example, a ground inspection device (e.g., the ground inspection device 350a) that is at least one of autonomously operated or remotely controlled. Alternatively, the inspection device 350 may be an airborne inspection device (e.g., the airborne inspection device 350b) that is at least one of autonomously operated or remotely-controlled. Further, multiple inspection devices 350 may be utilized to capture the one or more images, and the multiple inspection devices 350 may be a combination of ground and airborne inspection devices. The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging tmit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.).
Regarding claim 8, 17 Knuffman further discloses:
wherein the sets of images used to train the machine learning model and the received plurality of images includes images captured using a thermal camera (Col. 7 lines 4-9 “ The imaging unit 352 may be for example, a still image or video camera device, a lidar (laser remote sensing) device, a radar device, a sonar device, a thermal imaging device, or some combination of the above (e.g., a video camera device additionally including lidar and thermal imaging capabilities).” ).

Claim 5-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuffman (US 10,497,108) in view of Hauk (US Patent Publication 2015/0106212) and Amico (US 2018/0211122).

Regarding claim 5, 14 Knuffman does not explicitly disclose:
receiving one or more images depicting a dashboard of the vehicle; and 
determining, using the one or more images depicting the dashboard, at least one of a mileage of the vehicle based, at least in part, on character recognition of numerals indicating the mileage or a fuel level of the vehicle based, at least in part, on an angle formed by an arrow in a fuel gauge or a character recognition of numerals or symbols indicating the fuel level.
However Amico, which is directed to a portable computing device equipped with an image capture device to capture an image of a vehicle dashboard to and analyzing such images using machine learning models further discloses:
receiving one or more images depicting a dashboard of the vehicle; and 
determining, using the one or more images depicting the dashboard, at least one of a mileage of the vehicle based, at least in part, on character recognition of numerals indicating the mileage or a fuel level of the vehicle based, at least in part, on an angle formed by an arrow in a fuel gauge or a character recognition of numerals or symbols indicating the fuel level ([0060] For example, to train a vehicle type model (a machine learning model) to identify a make and a model of a vehicle from an image of the vehicle's dashboard, the machine learning algorithm may be provided with hundred labelled images of vehicle dashboards of different makes and models of vehicles. The labels identify the make and model of the vehicle in each image. Similarly, the machine learning algorithm of the training engine 222 may train a location model to identify each component of a vehicle dashboard and its location within the vehicle dashboard from the image of the vehicle dashboard, an odometer model to obtain an odometer reading (mileage) from an image of an odometer component of the vehicle dashboard, a digital gauge model to obtain a digital gauge reading from an image of a digital gauge component of the vehicle dashboard, an analog gauge model trained to obtain an analog gauge reading from an image of an analog gauge component of the vehicle dashboard, and/or a warning light model trained to identify a condition of the vehicle represented by a warning light from an image of the warning light component of the vehicle dashboard. [0073] In other words, example methods that can be used to determine the approximate location of various components of the vehicle dashboard may include, but are not limited to: [0074] (a) Direct user input method where the user touches/highlights/selects the area of the captured vehicle dashboard image that contains the odometer, the fuel gauge, etc.; [0075] (b) Relative coordinates to known features method which includes at least the following steps: [0076] (i) Learn the pixel coordinates of a known feature. This can be done either by direct input where the user indicates where a component, such as the odometer, is located in the vehicle dashboard image, or by analyzing the picture of the dashboard, e.g., identifying borders and/or salient features. The pixel coordinates of the identified vehicle dashboard component is assigned as the center of the coordinate system, [0077] (ii) Determine relative scale and offset (positioning) by comparing the picture of the dashboard with a reference picture, and [0078] (iii) Find the location of other components of the vehicle dashboard by applying relative coordinates, e.g., the fuel gauge is about 150 pixels to the right and 300 pixels down relative to the odometer. [0079] (c) Machine learning approach method where machine learning models look for certain features associated with each component in the captured vehicle dashboard image to determine the location of the component. For example, the odometer often includes one or more of the following strings: “ODO”, “mi”, “km”, and is likely the longest string of numbers in the dashboard (definitively true for used vehicles); the fuel gauge typically includes two or more of the following strings “E”, “1/2”, “F”, the fuel pump icon, and a level indicator (e.g. a needle); warning lights are frequently red, orange, yellow, or green, have certain geometrical shapes, and may be accompanied by additional messages in the vehicle display (e.g. “maintenance required”, “fuel level low”), which are likely the longest strings of text on the dashboard picture. The computer may analyze different sections of the captured image and score each area to determine the most likely pixel coordinates of the odometer, fuel gauge, and warning lights. [0081] Prior to inputting the cropped image of the odometer to the odometer model, the image processing engine 226 may be configured to determine whether the odometer displayed in the cropped image is digital odometer or a mechanical odometer based on the make and model of the vehicle 102. Responsive to determining that the odometer displayed in the cropped image is a mechanical odometer, the image processing engine 226 may be configured to determine if a unit of the reading (mileage) associated with the mechanical odometer in the cropped image can be identified/resolved from the cropped image. If the unit of the reading cannot be identified/resolved from the cropped image of mechanical odometer, in one example embodiment, the image processing engine 226 may be configured to obtain the unit of the reading based on the make and model of the vehicle 102. In another example embodiment, the image processing engine 226 may identify the unit of the reading based on a location associated with the image of vehicle dashboard 104 which is stored in a location metadata that is attached to the image by the location identification engine 216, such as a GPS module of the portable computing device 106 at the time of capturing the image. For example, if the location associated with the image of the vehicle dashboard is London, then the portable computing device 106 determines that the unit of the reading associated with the odometer is kilometers. However, if the location is New York, then the portable computing device 106 determines that the unit of the reading associated with the odometer is miles.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include pictures of a dashboard in order to determine mileage of the car since such modification in the system/method of Knuffman is just a combination of prior art elements that yield to predictable results such as providing additional details related to the vehicle in order to assist in any maintenance or service requirement.
Regarding claim 6, 15 Knuffman further discloses:
generating and transmitting to a handheld device at least one of a report or a receipt indicating the determined damage to the vehicle, the fuel level of the vehicle, and estimated costs (Col. 10 lines 2-10 “For instance, the image analysis system 320 may  estimate, based upon stored data (e.g., in the data storage 330), a monetary cost based upon a cost of one or more vehicle replacements and/or an estimated cost of repair or service labor. Col. 10 lines 11-30.).
Knuffman does not explicitly disclose:
the mileage of the vehicle.
However Amico discloses:
extracting the mileage of a vehicle from a received image ([0060] For example, to train a vehicle type model (a machine learning model) to identify a make and a model of a vehicle from an image of the vehicle's dashboard, the machine learning algorithm may be provided with hundred labelled images of vehicle dashboards of different makes and models of vehicles. The labels identify the make and model of the vehicle in each image. Similarly, the machine learning algorithm of the training engine 222 may train a location model to identify each component of a vehicle dashboard and its location within the vehicle dashboard from the image of the vehicle dashboard, an odometer model to obtain an odometer reading (mileage) from an image of an odometer component of the vehicle dashboard, a digital gauge model to obtain a digital gauge reading from an image of a digital gauge component of the vehicle dashboard, an analog gauge model trained to obtain an analog gauge reading from an image of an analog gauge component of the vehicle dashboard, and/or a warning light model trained to identify a condition of the vehicle represented by a warning light from an image of the warning light component of the vehicle dashboard. [0073] In other words, example methods that can be used to determine the approximate location of various components of the vehicle dashboard may include, but are not limited to: [0074] (a) Direct user input method where the user touches/highlights/selects the area of the captured vehicle dashboard image that contains the odometer, the fuel gauge, etc.; [0075] (b) Relative coordinates to known features method which includes at least the following steps: [0076] (i) Learn the pixel coordinates of a known feature. This can be done either by direct input where the user indicates where a component, such as the odometer, is located in the vehicle dashboard image, or by analyzing the picture of the dashboard, e.g., identifying borders and/or salient features. The pixel coordinates of the identified vehicle dashboard component is assigned as the center of the coordinate system, [0077] (ii) Determine relative scale and offset (positioning) by comparing the picture of the dashboard with a reference picture, and [0078] (iii) Find the location of other components of the vehicle dashboard by applying relative coordinates, e.g., the fuel gauge is about 150 pixels to the right and 300 pixels down relative to the odometer. [0079] (c) Machine learning approach method where machine learning models look for certain features associated with each component in the captured vehicle dashboard image to determine the location of the component. For example, the odometer often includes one or more of the following strings: “ODO”, “mi”, “km”, and is likely the longest string of numbers in the dashboard (definitively true for used vehicles); the fuel gauge typically includes two or more of the following strings “E”, “1/2”, “F”, the fuel pump icon, and a level indicator (e.g. a needle); warning lights are frequently red, orange, yellow, or green, have certain geometrical shapes, and may be accompanied by additional messages in the vehicle display (e.g. “maintenance required”, “fuel level low”), which are likely the longest strings of text on the dashboard picture. The computer may analyze different sections of the captured image and score each area to determine the most likely pixel coordinates of the odometer, fuel gauge, and warning lights. [0081] Prior to inputting the cropped image of the odometer to the odometer model, the image processing engine 226 may be configured to determine whether the odometer displayed in the cropped image is digital odometer or a mechanical odometer based on the make and model of the vehicle 102. Responsive to determining that the odometer displayed in the cropped image is a mechanical odometer, the image processing engine 226 may be configured to determine if a unit of the reading (mileage) associated with the mechanical odometer in the cropped image can be identified/resolved from the cropped image. If the unit of the reading cannot be identified/resolved from the cropped image of mechanical odometer, in one example embodiment, the image processing engine 226 may be configured to obtain the unit of the reading based on the make and model of the vehicle 102. In another example embodiment, the image processing engine 226 may identify the unit of the reading based on a location associated with the image of vehicle dashboard 104 which is stored in a location metadata that is attached to the image by the location identification engine 216, such as a GPS module of the portable computing device 106 at the time of capturing the image. For example, if the location associated with the image of the vehicle dashboard is London, then the portable computing device 106 determines that the unit of the reading associated with the odometer is kilometers. However, if the location is New York, then the portable computing device 106 determines that the unit of the reading associated with the odometer is miles.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a mileage of the car in the report sent by Xhang since such modification in the system/method of Knuffman is just a combination of prior art elements that yield to predictable results such as providing additional details related to the vehicle in order to assist in any maintenance or service requirement.
Regarding claim 7, 16, Knuffman further discloses:
wherein the estimated costs include costs to repair the determined damage based, at least in part, on a conversion of sizes of image regions depicting the determined damage from pixels to real-world units (Col. 18 lines 3-15 “The present aspects may also employ cognitive computing and/or predictive modeling techniques, including machine learning techniques or algorithms. For instance, training sets of imaging data (also referred to herein as "images") indicative of at least portions of reference vehicles may be input into machine learning programs which may be trained to identify damages and/or defects in vehicles. Systems may utilize these trained programs to (i) identify and/or schedule maintenances, repairs, part replacements and/or services for correcting damages and/or defects, (ii) identify replacement parts for correcting vehicle damages and/or defects, (iii) generating or modifying insurance policies and terms therein, (iv) estimate monetary costs…”  ).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuffman (US 10,497,108) in view of Hauk (US Patent Publication 2015/0106212) and Haller (US Patent 10,373,260).
Regarding claim 9, 18 Knuffman does not explicitly disclose:
generating a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images.
However Haller which is directed to an image processing system including a first image processor that creates a composite 3-D image or model of a damaged vehicle from a plurality of 2-D images of the damaged vehicle further teaches:
generating a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images ((38) One of many techniques that may be used by the system 100 to determine vehicle deformation data from a plurality of deformation images is described in U.S. Pat. No. 8,239,220, co-owned with the present disclosure, and the entire disclosure of which is incorporated by reference herein. In an embodiment, to determine the deformation data of the damaged vehicle, the system 100 causes a photogrammetric analysis or other suitable type of image processing to be performed on the plurality of images to determine, construct, or create a composite image, e.g., a single composite image of the damaged vehicle, thereby, in a sense, converting the plurality of images (at least some of which are 2-D) into a composite, 3-D image. The created composite image may be a three-dimensional (e.g., “3-D”) composite image or 3-D model that, in an embodiment, may be manipulated in three-dimensions so as to better view particular portions or areas of the damaged vehicle. For example, the 3-D model or composite image is able to be rotated in three-dimensions to view the front bumper head-on, and then subsequently rotated in three-dimensions to view the roof of the vehicle head-on, etc. As such, all surfaces of the vehicle (and any respective damage thereto) are viewable using the single, 3-D composite image or model. The photogrammetric analysis may utilize any known or desired image analysis and composition technique or techniques to construct the composite image of the damaged vehicle, such as camera calibration, pose estimation, triangulation, bundle adjustment, and/or other suitable techniques. In an embodiment, one or more image processors perform the photogrammetric analysis on the plurality of images to generate the composite, three-dimensional image or model therefrom. In an embodiment, creating or constructing the composite image of the damaged vehicle is performed by the system 100 without requesting, receiving, and/or requiring any user input. For example, the system 100 may create or construct the composite image of the damaged vehicle without requiring a user to select particular images, acquire additional images of the damaged vehicle, identify objects within the images, etc. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images as disclosed in Haller since such modification in the system on Knuffman is a combination of well-known elements that yield to predictable results such as improving customer experience by providing a better view of particular portions or areas of the damaged vehicle as disclosed by Haller on paragraph [38].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689